Motion Granted; Dismissed and Memorandum Opinion filed
August 4, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00262-CR
____________
 
JESUS LARA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the County Criminal
Court at Law No. 6
Harris County, Texas
Trial Court Cause No. 1676932

 
MEMORANDUM
OPINION
Appellant was convicted of indecent exposure and sentenced to
180 days in the Harris County Jail on February 16, 2011.  Appellant filed a
timely motion for new trial.  On July 27, 2011, appellant filed a motion
dismiss the appeal as moot because the trial court granted his motion for new
trial.  See Tex. R. App. P. 42.2.  We grant appellant’s motion.
Accordingly, we order the appeal dismissed.  We direct the clerk
of the court to issue the mandate of the court immediately.
PER CURIAM
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App.
P. 47.2(b).